 

VIA ECF
October l8, 2018

Honorable Magistrate Anne Y. Shields
United States District Court

Eastem District of NeW York

100 F ederal Plaza

Central Islip, NY l 1722

RE: Conflict With Adjourn Date in Avail 2, LLC v. Russo
Index # 18-CV-01028-JFB-AYS

Dear Hon. Magistrate Shields:

Please be advised my office represent the Def`endant, Darlene Russo, in the above-captioned
matter. Your Honor granted the Plaintiff’s request for an adjournment of the conference in this
action from Monday, October 22, 2018 to Monday, November 5, 2018. Unfortunately,
Defendant’s counsel has a scheduling conflict on Monday, November 5, 2018 and requests a one
Week adjournment of the conference to Monday, November 12, 2018 at 10:30 am.

Specif`ically, the undersigned has been scheduled to appear in State Supreme Court, Kings
County, in the matter of HSBC BANK v. Mathew; under index number 504492/2017 for oral
arguments This matter has been scheduled since October 5, 2018, and has been adjourned twice
before. Moreover, l am the only attorney in my office that is admitted to practice and appear in
Federal Court.

 

Accordingly, l am requesting the conference now scheduled for Monday, November 5, 2018 be
adjourned for one Week to Monday, November l2, 2018 at 10:30 am.

Thank you for your consideration to this request.
Sincerely,

lvan E. Young, Esq.

cc: Alyssa Kapner, Esq.
Attorney for Plaintiff (via ECF)

ATTORNEYS & COUNSELORS AT LAW l 80 ORV|LLE DR|\/E, SU|TE 1001 BOHEM|A, NY 11716

P: 631 .244.1433 | FZ 631.589.0949 l WWW.YOUNGLAWGROUP.ORG l |NFO@YOUNGLAWGROUP.ORG

